DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2022 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 4/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of the prior Patent No. 10,652,440 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Therefore, the non-statutory double patenting rejection indicated in the previous Office Action has been withdrawn. 

Response to Applicant’s Remarks/Arguments
Applicant’s remarks/arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rife (US 2004/0114919) in view Yokoyama (US 5,092,458).

Regarding claim 1, Rife teaches an apparatus comprising: 
a sealed housing (202) including an external heat sink integrated with the sealed housing as a single unit, the external heat sink including protrusions (16, 18 and/or 14) extending up to an entire length of a surface of the sealed housing (Figs. 1-3A and par. [0015], [0018]-[0019], wherein the water tight housing 202 also acts as an external heat sink to dissipate heat associated with camera and image processing.  It should be noted that the tracks 16 and 18 along the entire length of the housing are considered as protrusions as they protrude from the groove surfaces at four edges shown in Figs. 1-3D. Elements 214 are also considered as protrusions from the side surfaces to the interior of the housing.  Thus, either 216, 218 or 214 or combination of them reads on the limitation of “protrusions extending up to an entire length of a surface of the sealed housing”); 
a camera (200) disposed within the sealed housing, the camera including a lens (207 in Fig. 2A); and a graphics processing unit (GPU) (212) coupled to the camera and configured to process image information of an image captured by the camera (Fig. 2A, par. [0018] and [0020], wherein a graphics processing unit is the image processing module indicated by 212 that processes the captured image). 
Although Rife teaches the sealed housing (202) is a watertight housing (par. [0006], [0019]) and the camera comprises a lens (207) as discussed above, Rife is silent regarding the housing is a hermetically sealed housing (airtight housing) and a motor that physically adjusts the lens.  
As taught by Yokoyama, however, it is well known in the art that a camera housing can be constructed for both watertight and airtight to protect a camera mounted within the sealed housing (Fig. 5 and col. 1, lines 51-62).  Rife further teaches a camera lens (zoom lens) driven by a motor to change camera focal length for zooming operation (col. 3, lines 51-64). 
Therefore, it would have been obvious to one of ordinary skill in the art to improve the imaging apparatus in Rife by providing a hermetically sealed housing (airtight) in addition to the watertight to protect the camera located inside the housing as well as implementing optical zooming feature powered by a motor to enable focal length change for better image magnification as desired. 

Regarding claim 2, as seen in the combined teaching of Rife and Yokoyama, the GPU is located within the hermetically sealed housing, and the GPU is disposed adjacent to the external heat sink (see Rife, Fig. 2A). 

Regarding claim 4, the combined teaching of Rife and Yokoyama discussed in claim 1 further teaches that the external heat sink (202 in Rife) absorbs heat generated by the GPU (see Rife, par. [0019]). 

Regarding claim 18, the subject matter of this claim is met by the discussion in claim 1.  Note that video is output from the sealed housing in paragraph [0020] in Rife.  

Claims 3, 5-8, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rife and Yokoyama and in further view of Nowozin et al. (US 9,760,837, hereinafter “Nowozin”).

Regarding claim 5, the combined teaching of Rife and Yokoyama as discussed in claim 1 teaches the GPU for image processing but fails to teach an application-specific integrated circuit (ASIC) coupled to the GPU, wherein the ASIC pre-processes the image information of the image captured by the camera.  Nowozin, however, teaches an imaging device that implements both GPU and ASIC to improve image processing by performing different types of image analyses and processes such as computer vision, motion detection, depth detection, object and facial recognitions by neural network, etc. (see Nowozin, col. 5, lines 38-52 and col. 15, lines 39-60). 
For that reason, one of ordinary skill in the art would have been motivated to combine the teaching of Rife, Yokoyama and Nowozin to incorporate ASIC that is coupled to the GPU so as to improve image processing for several useful image applications as mentioned above. 

Regarding claim 6, as discussed in claim 5 above, the combined teaching of Rife, Yokoyama and Nowozin teaches that the ASIC pre-processes the image information based on one or more of movement of an object, detection of object, optical flow, and stereo image processing (note the discussion in claim 5 for motion detection and object recognition as one or more features taught by Nowozin). 

Regarding claim 7, it is seen in Rife that chips and integrated circuits are implemented on a circuit board module 212 shown in Fig. 2A and paragraph [0018]. As such, the modified imaging device in view of Rife, Yokoyama and Nowozin discussed above would also teach a system-on-module (SOM) as a circuit board module where the GPU and ASIC are mounted. 

Regarding claim 8, it is further seen in the combined teaching of Rife, Yokoyama and Nowozin that the SOM further comprises one or more of: a communication circuit; an input/output (I/O) circuit; a lens drive circuit; a global positioning system (GPS) circuit; an audio input circuit; and a satellite communication circuit (see par. [0018], [0020] in Rife; Col. 3, lines 51-61 in Yokoyama and Nowozin discussed in claim 5.  Note that at least one feature is sufficient to read on the claim limitations). 

Regarding claim 19, the combined teaching of Rife, Yokoyama and Nowozin also teaches that the processing step includes recognizing, via a neural network, patterns in information of the capture image (see the analysis of claim 5 and Nowozin in col. 15, lines 39-60, wherein patterns are considered as gesture patterns or other different types of depth patterns, etc.). 
 
Regarding claim 20, as discussed in claim 18, the captured image is output and transmitted from the communication circuitry disposed in the hermetically sealed housing.  Although Rife, Yokoyama and Nowozin are silent regarding wireless transmitting in real-time over a network, an Official Notice is taken that it is notoriously well known in the art to use wireless communication for transmitting image and video data in real time over a network for the benefit of improving mobilization and eliminating complexity of connecting cables or wires.  Therefore, it would have been obvious to one of ordinary skill in the art to provide wireless communication in the imaging apparatus for transmitting the image and video data in real time over a network for the benefit of improving mobilization and eliminating complexity of connecting cables or wires.  

Regarding claim 3, the subject matter of this claim is also met by the discussion in claims 5 and 19. 

Claims 9-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rife and Yokoyama and in further view of Gia (US 2003/0093805).

Regarding claim 9, the combination of Rife and Yokoyama as discussed in claim 1 discloses that the GPU processes the image information captured from the camera enclosed within the hermetically sealed housing but fails to teach another camera disposed within the hermetically sealed housing.  
In the same field of endeavor, Gia teaches a sealed housing contains at least two cameras (100 and 200 behind the lens 105 and 205, respectively) so that the imaging system is capable of recording video at low light conditions during day and night utilizing high sensitivity cameras (see Gia, Fig. 1, par. [0001], [0022]). 
Therefore, it would have been obvious to one of ordinary skill to combine the teaching of Rife, Yokoyama and Gia to provide at least two cameras within the hermetically sealed housing for the benefit of recording video at low light conditions during day and night as mentioned above. 

Regarding claim 10, the subject matter of this claim is also met by the discussion in claims 1 and 9.  Note a system-on-module (SOM) disclosed as chips on circuit board module 212 in Rife in paragraph [0018]. 

Regarding claim 11, this claim is also met by the discussion in claims 1 and 2. 

Regarding claims 15 and 16, these claims are also met by the discussion in claims 1 and 2.  

Regarding claim 17, although Rife, Yokoyama and Gia do not explicitly show that the hermetically sealed housing is substantially cylindrical, an Official Notice is taken that such cylindrical shape for a camera housing is well known in the art and is implemented as intended use.  Therefore, one of ordinary skill in the art would modify the shape of the disclosed hermetically sealed housing to obtain a cylindrical shape as an obvious variant without departing from the scope of the invention of the combined teaching of Rife, Yokoyama and Gia.  

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rife and Yokoyama and Gia and in further view of Nowozin et al. (US 9,760,837, hereinafter “Nowozin”).

Regarding claim 12, although Rife, Yokoyama and Gia are silent regarding applying a neural network by GPU to recognize patterns of the image information, such lack of teaching has been taught by Nowozin as discussed in claims 3, 5 and 19 above.  Hence, the analyses of claims 3, 5 and 19 are incorporated herein. 

Regarding claims 13 and 14, the subject matter of these claims are also met by the discussion in claims 6 and 7.  Note “one or more” indicates alternative limitations and thus one feature is sufficient to read on the claim limitations as previously discussed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T TRAN/             Primary Examiner, Art Unit 2697